COHEN, Justice,
dissenting.
The appellant contends that the trial court erred in failing to submit a charge on aiding suicide, Penal Code sec. 22.08, as a lesser included offense. Whether aiding suicide can be an included offense of solicitation of murder appears to be a question of first impression.
The appellant testified that he obtained the poison only to help his wife take her own life and that he obtained an undetectable poison to protect his son from the stigma of having a suicide in the family. Mrs. Chanslor testified, on behalf of the appellant, that she asked him to help her commit suicide, and that, prior to his arrest, they had frequently discussed her depressed condition and her wish to take her own life. Finally, Mrs. Chanslor testified that if her husband had provided her with a pill which would kill her, she would have taken it.
The appellant contends that he was guilty only of aiding suicide, a class C misdemeanor, rather than solicitation of murder, a second degree felony. The offense of aiding suicide is defined in Penal Code see. 22.08 as follows:
(a) A person commits an offense if, with intent to promote or assist the commission of suicide by another, he aids or attempts to aid the other to commit or attempt to commit suicide.
The offense of solicitation of murder is defined in Penal Code sec. 15.03 as follows:
(a) A person commits an offense if, with intent that a capital felony or felony of the first degree be committed, he requests, commands, or attempts to induce another to engage in specific conduct that, under the circumstances surrounding his conduct as the actor believes them to be, would constitute the felony or make the other a party to its commission.
The appellant argues that his and Mrs. Chanslor’s testimony indicates he was guilty only of aiding suicide, because it *791shows that he purchased the poison for her to use to take, or attempt to take, her own life.
Criminal attempt occurs when a person acts "... with specific intent to commit an offense, [and] he does an act amounting to more than mere preparation that tends but fails to effect the commission of the offense intended.” Penal Code sec. 15.01(a). The purchase of the poison for the purpose claimed by the appellant falls within this definition.
The appellant’s admission that, by purchasing the poison, he attempted to aid Mrs. Chanslor to attempt suicide establishes the elements of aiding suicide. Only the appellant’s intent was disputed in this case. The indictment alleged that he, with intent to commit murder, requested Minnery to help him cause Mrs. Chanslor’s death by providing a poison for her to ingest. The appellant admitted requesting Minnery to aid him by providing a poison, which he intended to give to Mrs. Chanslor for her to ingest and thereby cause her own death. The appellant denied any intent to commit murder, but admitted his intent to aid Mrs. Chanslor’s suicide.
A charge on a lesser included offense is required when the evidence raises an issue that the defendant, if guilty, is guilty only of the lesser included offense. Sanford v. State, 634 S.W.2d 850, 852 (Tex.Cr.App.1982); Royster v. State, 622 S.W.2d 442, 446 (on rehearing) (Tex.Cr.App.1981). See also McBrayer v. State, 504 S.W.2d 445 (Tex.Cr.App.1974), and Daywood v. State, 157 Tex.Cr.R. 266, 248 S.W.2d 479, 481 (1952). “It is well settled that if facts adduced at trial raise an issue and a charge on such issue is properly requested, then a charge on the issue must be given.... It is further well settled that a defendant’s testimony alone is sufficient to raise an issue.” Day v. State, 532 S.W.2d 302, 306 (Tex.Cr.App.1975).
Whether an offense is a lesser included offense is determined by Art. 37.09 of the Texas Code of Criminal Procedure, which provides:
An offense is a lesser included offense if:
(1) it is established by proof of the same or less than all the facts required to establish the commission of the offense charged;
(2) it differs from the offense charged only in the respect that a less serious injury or risk of injury to the same person, property, or public interest suffices to establish its commission; (emphasis supplied)
(3) it differs from the offense charged only in the respect that a less culpable mental states suffices to establish its commission; or;
(4) it consists of an attempt to commit the offense charged or otherwise included offense.
It is presumed that the Legislature intended for the entire statute to be effective, and the Code Construction Act requires us to consider every part of art. 37.09 in construing its meaning. Tex.Rev.Civ.Stat.Ann. art. 5429 b-2, sec. 3.01 (Vernon 1982); Barbee v. State, 432 S.W.2d 78, 82-83 (Tex.Cr.App.1968) (on rehearing).
Whether an offense is a lesser included offense of the offense charged is determined on a case by case basis, according to the particular facts involved. Ex parte McClelland, 588 S.W.2d 957 (Tex.Cr.App.1979); Day v. State, supra.
The majority opinion refers to the second definition of art. 37.09, supra, and argues that the injury or risk of injury from the two offenses is the same because death may result from either solicitation of murder, the offense charged, or aiding suicide, the asserted lesser included offense. That does not decide the issue before us, however. It shows only that the two offenses pose the same risk of injury to the same person, Mrs. Chanslor. The question remains: does aiding suicide differ from solicitation of murder only in the respect that its commission constitutes a less serious injury to the same public interest? See art. 37.09(2), supra.
I would hold that it does. The preservation of life is the public interest protected *792by statutes condemning both solicitation of murder, a felony, and aiding suicide, a misdemeanor. The Legislature, by making Penal Code sec. 22.08a class C misdemeanor, has clearly expressed the public policy of Texas that aiding suicide is a less serious threat to the preservation of life than is solicitation of murder. The Legislature has apparently determined that the public interest in preserving life is less threatened by death at one’s own hand than it is by death at the hand of another. The injury to the public interest from criminal homicide is generally determined by the manner in which life is taken, not the result to the victim, which is, by definition, the same in every case. The defendant’s intent determines the degree of injury to the public interest, as shown by the fact that a defendant convicted of criminal homicide may receive penalties rariging from death for capital murder to misdemeanor probation for negligent homicide. See Penal Code, Chapter 19.
Under the facts of this particular case, aiding suicide should be considered a lesser included offense of solicitation of murder, pursuant to Code of Criminal Procedure art. 37.09(2), supra.
Therefore, I respectfully dissent.